Citation Nr: 0602783	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-07 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for hypertension with 
angina as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with background diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  The June 2002 rating decision granted service 
connection for diabetes mellitus with background diabetic 
retinopathy, and assigned a 20 percent rating for this 
disability.  The veteran expressed disagreement with this 
initial rating; accordingly, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to the 
increased rating claim on appeal. 

In September 2005, a hearing was held at the RO before the 
Veterans Law Judge signing this document, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).    


FINDINGS OF FACT

1.  There is no definitive competent evidence linking 
hypertension to diabetes, to include by way of aggravation. 

2.  The weight of the evidence is in equipoise as to whether 
diabetes results in the avoidance of strenuous occupational 
and recreational activities.  

3.  It is not shown that diabetes results in episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice monthly visits to a 
diabetic care provider.  

  


CONCLUSIONS OF LAW

1.  A current disability due to hypertension is not 
proximately due to, the result of, or aggravated by service-
connected diabetes.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).

2.  Resolving reasonable doubt in favor of the veteran, the 
criteria for an initial rating of 40 percent, but no higher, 
for diabetes mellitus are met.  38 U.S.C.A. § 5107(b), 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.119, 
Diagnostic Code (DC) 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

In a January 2002 letter, the RO provided the veteran with 
the provisions of the VCAA.  While this letter did not 
specifically inform the veteran of the evidence necessary to 
warrant increased compensation for diabetes, for which 
service connection was ultimately initially granted by the 
aforementioned June 2002 rating decision, the VA General 
Counsel has held that 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as the claims for increased compensation 
following the initial grant of service connection in the 
instant case, in response to notice of its decision on a 
claim for which VA has already given the appropriate 
section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  Moreover, the RO issued a detailed January 2003 
statement of the case (SOC) and June 2004 supplemental 
statement of the case (SSOC), in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations with regard to the issues on appeal.  The Board 
therefore believes that appropriate notice has been given in 
this case.  

The Board notes, in addition, that a substantial body of 
evidence with respect to the veteran's claims has been 
obtained, and that the January 2003 SOC and June 2004 SSOC 
issued by the RO clarified what evidence would be required to 
establish entitlement to the benefits sought.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
January 2003 SOC and June 2004 SSOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
January 2002 letter informing him of the VCAA may not have 
technically informed the veteran of each element of the VCAA, 
the veteran was nonetheless properly notified of all the 
provisions of the VCAA by the January 2003 SOC and June 2004  
SSOC.  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  In this regard, 
at the September 2005 hearing, the undersigned informed the 
veteran of the responsibility of the VA to help him obtain 
all of the pertinent records.  He responded that it was his 
belief that VA "should have then all," and he did not 
otherwise testify as to the existence of any other pertinent 
records that must be obtained in order to equitably 
adjudicate the veteran's claims.  While the veteran did 
testify that he received VA outpatient treatment for diabetes 
at a clinic in Tallahassee in three to six month intervals, 
and all of the more recent records from this treatment may 
not have been obtained, there is nonetheless sufficient 
clinical evidence, to include reports from thorough VA 
examinations of the veteran in March 2002 and February 2004, 
to equitably adjudicate the veteran's claims.  

For the reasons stated above, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claims, under both former law and the VCAA.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for Hypertension

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

The veteran does not claim, and the record does not reflect, 
that hypertension was present in service or is otherwise 
related to active service, to include on a "presumptive" 
basis as manifested to a compensable degree within one year 
of service, so as to warrant service connection under the 
provisions of 38 U.S.C.A. §§ 1110, 1112, 1113 and 
38 C.F.R. §§ 3.307, 3.309.  The veteran instead claims that 
service connection for hypertension is warranted on a 
"secondary" basis, as due to service connected diabetes, 
under 38 C.F.R. § 3.310.  

Turning to the most relevant evidence in this case, a 
February 2004 VA examination resulted in a diagnosis of mild 
essential hypertension that was controlled without any 
significant complication and without medication.  The 
examiner indicated that he had reviewed the claims file, and 
following this review and the examination of the veteran, he 
stated as follows: 

[F]ollowing the review of [the] veteran's 
claim file I do not find any evidence 
that relate[s] the hypertension to the 
diabetes mellitus . . . The hypertension 
most likely directly do[es] not appear to 
be caused by the diabetes mellitus.  
However, the diabetes most likely may be 
causing proteinuria, which is a frequent 
sign of diabetes nephropathy and this may 
in a long distance exacerbate the 
hypertension.  So, recapping the diabetes 
may exacerbate the hypertension in this 
case.  Again, also following the review 
of [the] veteran's claim-file I do not 
find any evidence that relate[s] the 
hypertension to the diabetes mellitus.  

Review of the evidence of record reveals no competent 
evidence directly linking a current disability due to 
hypertension to diabetes, as asserted in this case by the 
veteran in written contentions and sworn testimony to the 
undersigned.  With regard to these assertions of the veteran, 
the Board certainly respects his right to offer his opinion, 
but he is not deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Board has given consideration to the examiner's 
opinion following the February 2004 VA examination, in light 
of the holding in Allen, that the veteran's diabetes "may 
exacerbate" hypertension, the Board finds this opinion to be 
too speculative to warrant a grant of secondary service 
connection for hypertension on the basis of aggravation.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus). See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  As such, the 
Board finds that the probative weight of the negative 
evidence exceeds that of the positive, and the claim for 
service connection for hypertension as secondary to diabetes 
must be denied.  Gilbert, 1 Vet. App. at 49.   

B.  Increased Rating for Diabetes

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Diabetes mellitus that is manageable solely by a restricted 
diet warrants a 10 percent disability rating.  Disability due 
to diabetes that requires insulin and restricted diet, or an 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent rating.  A 40 percent rating for diabetes mellitus 
requires, in addition to the need for insulin and a 
restricted diet, disability necessitating the regulation of 
daily activities.  "Regulation of Activities" is defined as 
"avoidance of strenuous occupational and recreational 
activities."  38 C.F.R. § 4.119, DC 7913.

A 60 percent disability rating will be assigned when diabetes 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id. 

A 100 percent disability rating will be assigned when 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id. 

Note (1) following these criteria stipulate that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are to be considered 
part of the diabetic process under DC 7913.  

With the above criteria in mind, the relevant facts will be 
summarized.  The aforementioned June 2002 rating decision 
granted service connection for, as a result of presumed 
exposure to herbicides during Vietnam service, diabetes 
mellitus with background diabetic retinopathy, and assigned a 
20 percent rating for this disability.  Evidence before the 
adjudicators at that time included reports from a March 2002 
VA examination which showed the veteran reporting that he 
developed diabetes in 1973.  He reported at the time of this 
examination that he had not to that point in time had any 
episodes of ketoacidosis or hypoglycemic reactions.  The 
veteran reported that he was fairly active and walked two and 
one half miles a day when able.  He stated that he has not 
had any heart attacks, strokes or other vascular symptoms.  
No neurologic symptoms were reported.  Treatment described by 
the veteran included 40 units of insulin NPH at night; 500 mg 
of metformin twice a day and 5 mg of glyburide twice a day.  
He reported that he saw a doctor for his diabetes 
approximately every three months.  Following the examination, 
the diagnosis was "Diabetes mellitus Type II insulin with no 
evidence of peripheral neuropathy, vascular, cardiac or 
retinal disease."  The veteran was also afforded an 
examination of his eyes in February 2002, which in pertinent 
part revealed a diagnosis of "background diabetic 
retinopathy, not at this time visually disabling."  

Also of record are reports from VA outpatient treatment for 
diabetes in 2001 and 2002 which indicated the veteran's 
diabetes was well controlled.  Private clinical records 
submitted by the veteran dated from 1988 to 1995 also reflect 
treatment for diabetes.  The most recent pertinent clinical 
evidence is contained in reports from the aforementioned VA 
examination conducted in February 2004.  The examiner 
discussed the pertinent clinical history and indicated that 
his review of the medical records from January 2000 to 
December 2003 did not reveal any significant complication of 
retinopathy or neuropathy, or evidence of a stroke or 
myocardial infarction.  At the time of the examination, the 
veteran replied that he remains active, and walks about two 
and a half miles several times a week.  Following the 
examination, the diagnosis was diabetes mellitus type 2 
"currently under good control."  

At the September 2005 hearing before the undersigned, the 
veteran indicated that due to his diabetes, he has no stamina 
and is "done" after two blocks of walking.  He indicated 
that despite having a small yard, he has to stop two or three 
times before he can finish mowing his lawn.  He also 
described difficulty with balance with putting his pants on 
in the morning.   

Applying the pertinent legal criteria to the facts summarized 
above, without finding error in the RO's action, the Board 
will exercise its discretion to find that the evidence is in 
relative equipoise, and will conclude that a 40 percent 
rating for diabetes mellitus may be granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  While perhaps 
not completely definitive, the testimony presented at the 
hearing before the undersigned with respect to the loss of 
stamina caused by his diabetes could be considered to 
represent evidence of "regulation of activities" that is 
not directly contradicted by objective evidence.  In short, 
this testimony at least raises to the level of a reasonable 
doubt the matter of whether the veteran's diabetes 
necessitates the "avoidance of strenuous occupational and 
recreational activities" so as to warrant entitlement to a 
40 percent rating under Diagnostic Code 7913.  

As for a rating in excess of 40 percent, the medical history 
and clinical evidence set forth above does not demonstrate 
"episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider."  As such, a 60 
percent rating is not warranted under DC 7913.  With regard 
to assigning increased compensation based on visual problems 
associated with the "background" diabetic retinopathy, as 
the February 2002 VA examination showed this condition to not 
be visually disabling, and the examiner who conducted the 
February 2004 VA examination found no evidence in the record 
of significant complications of retinopathy, there is no 
compensable disability due to this aspect of the veteran's 
diabetes which would warrant and increased or separate 
rating.  See Note (1) following DC 7913.  

With regard to entitlement to rating in excess of 40 percent 
for diabetes on an "extraschedular" basis under 38 C.F.R. 
§ 3.321(b)(1), which states that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, neither 
frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected diabetes is 
demonstrated in this case, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not necessary or 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 157, 158 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

Finally, the Board has also reviewed the claim for an 
increased rating mindful of the guidance of Fenderson.  The 
rationale set forth above, in determining that a rating in 
excess of 40 percent for diabetes mellitus is not warranted, 
is the same as used to determine that higher "staged" 
ratings are not warranted for an earlier time.  Thus, a 
rating in excess of 40 percent is not warranted for any 
portion of the time period in question.
ORDER

Entitlement to service connection for hypertension with 
angina as secondary to service-connected diabetes mellitus is 
denied.  

Entitlement to an initial rating of 40 percent, but not 
higher for diabetes mellitus with background diabetic 
retinopathy is allowed  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


